ORDER
PER CURIAM.
Larry K. DeClue (DeClue) appeals from the judgment of the trial court finding in favor of Chuck Robertson (Robertson) on his petition alleging misdiagnosis of his truck’s transmission. DeClue received a judgment in the amount of $450 in the small claims division and then filed for a trial de novo seeking the full amount of his request, $1245. The trial court entered judgment in favor of Robertson denying DeClue’s claim.
We have reviewed DeClue’s brief and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).